UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4722


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VINCENT EDWARD JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:02-cr-00326-HFF-1)


Submitted:   January 18, 2011             Decided:   April 11, 2011


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     Alan Lance Crick, Assistant
United   States  Attorney,  Greenville,   South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Appellant Vincent Edward Jones pled guilty to being a

felon    in    possession         of    a    firearm       in     violation       of   18    U.S.C.

§ 922(g)      (2000)       and    possession         with        intent    to     distribute     50

grams or more of cocaine base and 500 grams or more of cocaine

in violation of 21 U.S.C. § 841(a) (2000).                                During the pendency

of Jones’ sentencing hearing, he and the Government reached an

agreement      as     to   sentencing.              The    district        court    imposed     the

agreed    upon      210-month          sentence       at        the   conclusion       of    Jones’

sentencing hearing.              Jones then filed this timely appeal.

               Jones’ attorney has filed a brief in accordance with

Anders    v.     California,           386   U.S.         738    (1967),       questioning      the

reasonableness of his sentence.                      Because we find no meritorious

grounds for appeal, we affirm.

               This    court      reviews       a    district           court’s    sentence     for

reasonableness under an abuse-of-discretion standard.                                       Gall v.

United States, 552 U.S. 38, 51 (2007); see also United States v.

Pauley,    511      F.3d    468,       473-74       (4th       Cir.     2007).      This     review

requires      appellate          consideration            of     both    the     procedural     and

substantive reasonableness of a sentence.                               Gall, 552 U.S. at 51.

In determining procedural reasonableness, this court considers

whether the district court properly calculated the defendant’s

advisory Guidelines range, considered the 18 U.S.C. § 3553(a)

(2006) factors, analyzed any arguments presented by the parties,

                                                2
and sufficiently explained the selected sentence.                       Id.    Finally,

this   court     reviews     the     substantive        reasonableness         of   the

sentence, “examin[ing] the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding

that the sentence it chose satisfied the standards set forth in

§ 3553(a).”      United States v. Mendoza-Mendoza, 597 F.3d 212, 216

(4th Cir. 2010).

              Here,   the    district       court      followed        the    necessary

procedural steps in sentencing Jones, properly calculating the

Guidelines     sentence,     considering         the   §     3553(a)    factors,     and

sentencing Jones to a negotiated sentence of 210 months — some

150 months below the bottom of his advisory Guidelines range.

Hence, we determine that the sentence imposed by the district

court was both procedurally and substantively reasonable.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                           This court

requires that counsel inform Jones in writing of the right to

petition   the    Supreme    Court    of       the   United    States    for    further

review.    If Jones requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may    move     in    this    court        for       leave     to   withdraw        from

representation.       Counsel’s motion must state that a copy thereof

was served on Jones.

                                           3
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4